Exhibit 99.1 News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS REVISED THIRD QUARTER RESULTS FOR 2009 JUNEAU, Alaska, January 14, 2010 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (“Company”), the parent company of Alaska Pacific Bank (“Bank”), today announced revised third quarter results for the period ended September 30, 2009 to reflect an increase in its provision for loan losses and increase in its repossessed assets.Subsequent to the Company’s release of results on November 13, 2009, as a result of continuing analysis of certain credits, including new information obtained after the quarter, and as a result of an interim examination by the Office of Thrift Supervision (OTS), the Company determined it prudent to record additional repossessed assets of $1.4 million and an additional provision for loan loss of $1.6 million as a result of amounts charged off associated with the decline in value of the assets repossessed.This provision is in addition to the $903,000 originally expensed for the quarter resulting in a total revised provision for loan losses of $2.5 million.The revised net loss, not including preferred stock dividend and discount accretion for the third quarter of 2009 was $1.4 million.After preferred stock dividend and discount accretion of $75,000, revised net loss available to common shareholders for the third quarter of 2009 was $1.5 million, or $(2.27) per diluted share.This compares to a net loss for the third quarter ended September 30, 2008 of $672,000, or $(1.03) per diluted share. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Company’s actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to, the credit risk of lending activities, including changes in the level and trend of loan delinquencies and write-offs; results of examinations by our banking regulators including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses or write-down assets; interest rate fluctuations; economic conditions in the Company’s primary market area and other market areas where the collateral for our loans is located; demand for residential, commercial real estate, consumer, and other types of loans; success of new products; competitive conditions between banks and non-bank financial service providers; regulatory and accounting changes; technological factors affecting operations; pricing of products and services; and other risks detailed in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2008.Accordingly, these factors should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements.The Company undertakes no responsibility to update or revise any forward-looking statement. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 2 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) Third Quarter 2009 (dollars in thousands, except per-share amounts) Three Months Ended September 30, 2009 June 30, 2009 September 30, 2008 Condensed Statement of Operations: Interest income $ 2,447 $ 2,593 $ 3,064 Interest expense 426 523 798 Net interest income 2,021 2,070 2,266 Provision for loan losses 2,455 90 1,426 Mortgage banking income 81 221 46 Other noninterest income 311 312 268 Noninterest expense 2,268 2,280 2,234 Net income (loss) before income tax (2,310 ) 233 (1,080 ) Provision (benefit) for income tax (899 ) 93 (408 ) Net income (loss) $ (1,411 ) 140 $ (672 ) Preferred stock dividend and discount accretion Preferred stock dividend 60 59 - Preferred stock discount accretion 15 15 - Net income (loss) available to common shareholders $ (1,486 ) $ 66 $ (672 ) Earnings (loss) per share: Basic $ (2.27 ) $ 0.10 $ (1.03 ) Diluted $ (2.27 ) $ 0.10 $ (1.03 ) Performance Ratios: Return on average equity (27.43 )% 2.63 % (15.28 )% Return on average assets (3.07 ) 0.30 (1.35 ) Yield on average interest-earning assets 5.74 5.94 6.50 Cost of average interest-bearing liabilities 1.34 1.55 2.21 Interest rate spread 4.40 4.39 4.29 Net interest margin on: Average interest-earning assets 4.74 4.74 4.81 Average total assets 4.39 4.45 4.54 Efficiency ratio (a) 97.26 95.72 88.16 Average balances: Loans $ 165,189 $ 168,908 $ 178,625 Interest-earning assets 170,482 174,711 188,504 Assets 184,027 186,013 199,602 Interest-bearing deposits 119,220 117,823 132,200 Total deposits 149,949 143,390 163,553 Interest-bearing liabilities 126,948 135,306 144,314 Shareholders' equity 20,578 21,257 17,592 Average shares outstanding: Basic 654,486 654,486 650,428 Diluted 654,486 654,486 650,428 3 September 30, June 30, September 30, 2009 2009 2008 Balance sheet data: Total assets $ 180,559 $ 187,449 $ 206,436 Loans, before allowance 158,911 167,694 174,380 Loans held for sale 320 793 1,608 Investment securities 2,721 2,883 3,316 Total deposits 152,355 152,715 177,320 Federal Home Loan Bank advances 7,005 10,177 10,391 Shareholders' equity 19,852 21,304 17,235 Shares outstanding (b) 654,486 654,486 654,486 Book value per share $ 23.03 $ 25.25 $ 26.33 Asset quality: Allowance for loan losses $ 1,468 $ 2,864 $ 4,746 Allowance as a percent of loans 0.92 % 1.71 % 2.72 % Nonaccrual loans $ 3,016 $ 7,170 $ 7,067 Total nonperforming assets 5,635 7,239 7,429 Impaired loans 8,706 15,257 14,645 Estimated specific reserves for impairment 393 1,614 3,218 Net charge offs (recoveries) for quarter 3,850 (20 ) 244 Net charge offs (recoveries) YTD 3,825 (25 ) 243 Other real estate owned and repossessed assets 2,619 69 362 (a) Noninterest expense, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes treasury stock. 4
